Citation Nr: 0701496	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  00-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia. 
 
2.  Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a July 2000 rating 
decision of the VA Regional Office (RO) in Cleveland, Ohio 
that denied service connection for a psychiatric disorder and 
cervical spine arthritis.  

The case was remanded by a decision of the Board dated in 
July 2003.

Following review of the record, the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include dysthymia, is remanded for further development.


FINDINGS OF FACT

1.  The service medical records do not document any injury to 
the neck or back during service.

2.  Cervical spine arthritis was first clinically indicated 
many years after discharge from active duty. 


CONCLUSION OF LAW

Arthritis of the cervical spine was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107, (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection arthritis of the 
cervical spine.  He asserts that he injured his neck in 
service when a wall fell on him and that current degenerative 
changes are attributable to that trauma.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for cervical spine 
arthritis has been accomplished.  As evidenced by the 
statement of the case and the supplemental statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in January 2001 and August 2004, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for cervical spine arthritis.  He was afforded a VA 
examination in March 1998.  Private clinical records the 
veteran has identified have been requested, and extensive 
clinical data, including VA clinic notes, have been received 
and associated with the claims folder.  The case was remanded 
for further development in July 2003 that included VA 
examination in 2006 with a medical opinion.  The veteran 
withdrew his request for a formal hearing that was to be held 
in June 2003.  There is no indication from either the 
appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issues on appeal.  
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp 
2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Factual Background

The service medical records show that the veteran sustained 
trauma to the right knee in August 1968 when a wall fell on 
it aboard ship.  Physical examination disclosed a swollen 
right knee for which he received treatment through the 
following September.  No other complaints referable to that 
injury were recorded at that time.  When examined for 
discharge from active duty in February 1969, the spine was 
evaluated as normal and no pertinent defects were recorded.   

Private clinical records dating from 1990 show that in 
January 1991, the veteran related that his low back had been 
bothering him for six months.  The results of a cervical 
spine X-ray dated in February 1991 disclosed mild anterior 
wedging involving the C4 and C5 vertebral body segments, the 
cause of which was noted to be unknown.  He was seen in March 
and August 1991 for neck pain radiating into the back and 
coccyx with numbness and tingling in both legs.  Degenerative 
disc disease was diagnosed.  It was recorded in September 
1991 that he fell down while intoxicated and injured his 
ribs, back and neck.  In October 1991, the veteran reported 
history of an old injury from a wall falling on his knee 
during military service, but no specific injury to his back.  

A clinical record from the Lawyer Chiropractic Clinic, Inc. 
dated in December 1996 reflects that the veteran was treated 
for complaints of near constant aching neck pain that 
increased with raising his arm.  It was reported that the 
shoulder depressor and cervical distraction test were 
positive for cervical spine pain.  Following evaluation, 
clinical findings included cervical intersegmental joint 
dysfunction.  A February 1998 letter from the Lawyer Clinic 
indicated that the appellant had first presented for 
treatment complaining of neck and back pain in June 1992.  A 
work excuse dated in February 1997 from a private physician 
stated that the appellant was unable to work due to cervical 
pain.

The veteran was afforded VA general medical, joints and spine 
examinations in March 1998 where he recited a history of 
injury to the right knee in service on three instances he was 
examined.  X-rays revealed degenerative changes of multiple 
joints, including the lumbosacral spine, knees and shoulders.  
It was noted that he also complained of neck pain.  

Service connection for residuals of back injury was denied by 
rating action dated in August 1998.  A claim for service 
connection for disabilities that included a neck disorder was 
received in November 1999.

VA outpatient clinic notes dated in May 2000 show that the 
appellant was afforded a comprehensive physical examination 
and provided history to the effect that he was hospitalized 
in service for an accident in which he had hurt his back.  He 
stated in September 2000 that he fell and injured his neck, 
shoulders, back and legs in 1968.  In September 2001 he was 
seen with complaints of intermittent neck pain.  It was 
recorded that there was no history of a fall. 

Pursuant to Board remand, the veteran was afforded a 
comprehensive VA general medical examination in March 2006, 
with emphasis on the cervical spine.  An X-ray of the neck 
was interpreted as showing spondylosis, degenerative disc 
disease and mild to moderate anterior wedging of C5-6.  
Following examination, the examiner stated that it was as 
least as likely as not that the veteran's neck disability was 
related to service.  The rationale provided for the opinion 
noted that he had sustained a significant injury to the 
lumbar spine as a result of a fall and/or collision with a 
wall.  It was opined that "due to the severity of the main 
complaint he very likely sustained injury to the cervical 
spine but primarily addressed the site of most extreme 
pain."  The examiner did not indicate that the claims folder 
was reviewed.  

The record indicates that the claims folder was returned to 
the examiner for review.  In a June 2006 addendum to the 
March 2006 examination report, it was noted that the claims 
folder was reviewed.  The examiner did not provide any 
additional comments relative to review of the record. 

Legal Analysis

The record reflects that the veteran has provided varying 
accounts relating to injury in service.  However, while he 
now states that he developed neck problems as the result of 
such trauma, his assertions are belied by the objective 
record which only shows injury to the right knee.  No neck or 
back complaints were shown during active duty, nor was the 
service discharge examination report indicative of any 
symptoms or defects in this regard.  

The first post service clinical indication of any complaints 
affecting the neck is demonstrated more than 20 years after 
discharge from active duty when an X-ray disclosed mild 
anterior wedging at C4 and C5 in 1991, the cause of which was 
reported to be unknown.  The veteran subsequently developed 
symptoms that were felt to be consistent with degenerative 
disc disease.  Throughout this period, there were no clinical 
references to an injury to the neck during service.  It is 
noteworthy to point out that in a private clinical record 
dated in October 1991, the appellant could not recall an 
injury to the back.  It is demonstrated that as late as VA 
examinations in 1998, the appellant did not indicate that he 
sustained any injury to the neck or the back during service.  
Therefore, his subsequent accounts of cervical spine trauma 
during active duty are not credible. 

The Board thus finds that the lack of a showing of neck 
injury in service, and no symptoms in this regard for so many 
years after discharge from active duty militate against a 
finding of any continuity of symptomatology deriving from the 
claimed in-service injury. See 38 C.F.R. § 3.303(c).  
Similarly, degenerative joint and disc disease of the 
cervical spine was first clinically demonstrated many years 
after discharge from service and may not be presumed to have 
been incurred therein. See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The Board notes that on VA examination in March 2006, the 
examiner stated that it was as least as likely as not that 
current cervical spine disability was related to back injury 
in service.  Despite the reasons advanced in support of the 
finding, it is found that the examiner's opinion is flawed as 
it appears to have been based on the veteran's own reported 
history which is contradicted by in-service medical record.  
In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held, for example, that a post-
service reference to injuries sustained in service without a 
review of service medical records is to be given little to no 
weight. Grover v. West, 12 Vet. App. 109, 112 (1999).  The 
Court has held that a medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

The Board notes that while it does not appear that the prior 
clinical record was considered in March 2006, in an addendum 
several months later, the examiner only indicated that it was 
reviewed and did not offer any amendment in light of the 
factual history.  The Court has held that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  Therefore, under the circumstances, 
there is no adequate basis to conclude that arthritis of the 
cervical spine is related in any way to service, and service 
connection must be denied.  For the foregoing reasons, the 
Board concludes that the preponderance of the evidence is 
against the claim. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Service connection for arthritis of the cervical spine is 
denied.


REMAND

Review of the record discloses that following the most recent 
supplemental statement of the case in August 2006, VA 
clinical records dated between August 2005 and June 2006 not 
previously considered were received showing treatment for 
psychiatric disability.  This evidence is pertinent to the 
claim of entitlement to service connection for an acquired 
psychiatric disorder currently on appeal.  The Board cannot 
consider this evidence in the first instance unless the 
veteran waives his right to initial review by the agency of 
original jurisdiction. See 38 C.F.R. §§ 19.38(b) (3), 
20.1304(c)) (2006).  The veteran has not waived consideration 
by the agency of original jurisdiction.  Therefore, due 
process thus requires that this case be returned to the RO 
for a supplemental statement of the case with respect to the 
issue of service connection for a psychiatric disorder.

The Board also observes that veteran appears to receive 
regular VA outpatient follow-up for psychiatric disability.  
In correspondence dated in September 2006, he requested that 
records be requested from the Chillicothe VA Medical Center.  
The record contains VA clinic notes dating through June 2006.  
Therefore, as VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  All VA clinical records dating from 
July 2006 should be retrieved and 
associated with the claims folder.  

2.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the remaining 
issue on appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


